                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

    UNITED STATES OF AMERICA,                          )
                                                       )
                                                       )            2:18-CR-00179-DCLC
                  Plaintiff,                           )
                                                       )
           vs.                                         )
                                                       )
    RICHARD DAVID HALL, JR.,                           )
                                                       )
                  Defendant                            )




                               MEMORANDUM OPINION AND ORDER

          Defendant Richard David Hall, Jr., proceeding pro se, has filed a Motion for

   Compassionate Release [Doc. 269]. Hall’s partner, Celestia Black, has filed a letter in support of

   his motion [Doc. 271], and the United States has responded in opposition to the motion [Doc. 273].

   This matter is now ripe for resolution. For the reasons stated below, Hall’s motion [Doc. 269] is

   DENIED.

   I.     BACKGROUND

          Hall pleaded guilty to conspiracy to distribute 50 grams or more of methamphetamine in

   violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A) on June 10, 2019 [Doc. 114], and the Court

   accepted his plea agreement on June 26, 2019 [Doc. 121]. Per the agreed factual basis in his plea

   agreement, Hall was a member of a drug trafficking organization [Doc. 95, ¶ 4]. In April 2016,

   Hall and a friend were transported to the hospital from a co-defendant’s house for drug overdoses,

   and Hall’s friend ultimately died as a result of his overdose [Id.]. A search of the residence

   revealed “16 grams of methamphetamine, a .45 caliber pistol, [a] firearm and over $15,000 in U.S.

   currency” [Id.]. In September 2016, a confidential source revealed Hall was supplying another co-

                                                   1

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 1 of 8 PageID #: 3118
   defendant with approximately three pounds of methamphetamine per week, witnessed on four

   occasions [Id.]. In November 2016, Hall supplied another individual with methamphetamine on

   eight to ten occasions [Id.]. In December 2016, a co-defendant stated Hall was his primary source

   of methamphetamine and that he had been purchasing from Hall for approximately one year [Id.].

          In February 2017, a controlled purchase of approximately 3.5 grams of crystal

   methamphetamine was purchased from Hall at his residence, and agents subsequently executed a

   search warrant which revealed extensive text message communications between Hall and his

   methamphetamine source and distributors [Id.]. In November 2017, a co-defendant revealed Hall

   supplied him with six ounces of methamphetamine per week for three months [Id.]. Hall admitted

   that during the conspiracy, he was accountable for the distribution of at least 1.5 kilograms but less

   than 4.5 kilograms of actual methamphetamine [Id.].

          On September 20, 2019, this Court sentenced Hall to 235 months’ imprisonment and 5

   years’ supervised release [Doc. 197]. In deciding Hall’s sentence, the Court considered the factors

   set out in 18 U.S.C. § 3553(a), including his advisory sentencing guideline range of 235-293

   months’ imprisonment [Doc. 250, pg. 79]. Specifically, the Court emphasized Hall’s continued

   distribution of methamphetamine following the overdose-related death of his close friend, noting

   that “the Court is concerned about that level of commitment to distributing methamphetamine”

   and explaining that “the Court has to deter that kind of behavior” [Id. at pg. 71, 79-80]. The Court

   also noted Hall was engaging in some of these criminal acts while on probation [Id. at pg. 80].

   II.    STANDARD

          “A district court may modify a defendant’s sentence only as provided by statute.” United

   States v. Williams, 607 F.3d 1123, 1125 (6th Cir. 2010) (quoting United States v. Johnson, 564

   F.3d 419, 421 (6th Cir. 2009)). A district court has statutory authority under 18 U.S.C. § 3582, as



                                                     2

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 2 of 8 PageID #: 3119
   amended by the First Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), to modify a term of

   imprisonment upon a motion by the defendant directly with the Court, provided the defendant has

   exhausted all administrative rights to appeal a failure of the Bureau of Prisons (BOP) to bring a

   motion on his behalf. § 3582(c)(1)(A). Here, Hall has provided proof of the BOP’s denial of his

   request for compassionate release [Doc. 269-1], and the United States does not dispute that Hall

   has exhausted his administrative remedies as required by § 3582(c)(1)(A). Therefore, the Court is

   permitted to consider Hall’s motion.

          The Court must first consider the § 3553(a) factors and may only reduce Hall’s sentence if

   it finds both that “extraordinary and compelling reasons warrant such a reduction . . . and that such

   a reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

   § 3582(c)(1)(A)(i). The relevant policy statement in the present case is U.S.S.G. § 1B1.13, which

   provides that a district court may reduce a term of imprisonment if, after considering the § 3553(a)

   factors, the court determines that, as relevant here: (1) extraordinary and compelling reasons

   warrant the reduction; (2) the defendant is not a danger to the safety of any other person or to the

   community, as provided in 18 U.S.C. § 3142(g); and (3) the reduction is consistent with the policy

   statement. U.S.S.G. § 1B1.13.1




   1
     While the policy statement only references motions filed by the Director of the BOP and has not
   been updated to reflect the First Step Act’s amendment of § 3582(c)(1)(A), district courts have
   held this policy applies equally to motions filed by a defendant directly. See, e.g., United States
   v. Bolze, --- F. Supp.3d ----, No. 3:09-CR-93-TAV-CCS-1, 2020 WL 2521273, at *6 n.9 (E.D.
   Tenn. May 13, 2020) (“[A]pplying the policy statement to motions filed by defendants, just as it
   applies § 1B1.13 to motions filed by the BOP, is proper absent any authoritative indication to the
   contrary.”). Absent any controlling authority on the issue, this Court agrees with this line of cases
   as well as the United States [see Doc. 273, pg. 6 n.1] that § 1B1.13 applies here.
                                                    3

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 3 of 8 PageID #: 3120
   III.   ANALYSIS

   A.     Consideration of the § 3553(a) Factors

          In addressing Hall’s motion, the Court must first consider the § 3553(a) factors, which

   include, in relevant part:

              (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
              (2) the need for the sentence imposed—
                      (A) to reflect the seriousness of the offense, to promote respect for the
                          law, and to provide just punishment for the offense;
                      (B) to afford adequate deterrence to criminal conduct;
                      (C) to protect the public from further crimes of the defendant; and
                      (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
              (3) the kinds of sentences available;
              (4) the kinds of sentence and the sentencing range established for—
                      (A) the applicable category of offense committed by the applicable
                          category of defendant as set forth in the guidelines . . .
              (6) the need to avoid unwarranted sentence disparities among defendants with
                  similar records who have been found guilty of similar conduct . . . .

   18 U.S.C. § 3553(a). The United States argues granting Hall’s motion would be inconsistent with

   these factors [Doc. 273, pg. 10-11], and the Court agrees. Hall was sentenced merely ten months

   before filing his motion, and the Court’s analysis of the above factors has not materially changed.

   Significantly, the Court adds that approximately 90% of Hall’s 235-month sentence remains

   unserved [see Doc. 55 (citing Hall’s arrest date of January 4, 2019)].2 See United States v.

   Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (“[T]he need to provide just punishment, the need

   to reflect the seriousness of the offense, and the need to promote respect for the law permit the

   court to consider the amount of time served in determining whether a sentence modification is



   2
    While the Court recommended Hall receive credit for time served on Johnson County Criminal
   Court case number 2:16-cr-168 upon counsel for Defendant’s request and no opposition from the
   United States [see Doc. 197, pg. 2; Doc. 250, pg. 42], nothing in the record indicates Hall served
   any jail time related to that conviction [see Doc. 178, ¶ 44; Doc. 179, pg. 3].
                                                   4

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 4 of 8 PageID #: 3121
   appropriate.”). The Court finds that a substantial sentence reduction in the present case would not

   reflect the extreme seriousness of Hall’s offense, would not promote respect for the law or afford

   adequate deterrence, and would not adequately protect the public from future crimes Hall might

   commit. See § 3553(a)(2).       Therefore, the § 3553(a) factors weigh against granting Hall’s

   requested relief.

   B.      Whether “Extraordinary and Compelling Reasons” Exist to Warrant a Reduction

           Hall bases his motion on the current COVID-19 pandemic, stating he has “several chronic

   health problems” that make him more susceptible both to contracting the virus and to dying from

   it and asserts that he is more likely to contract the virus in prison than at home [Doc. 269, pg. 1].

   He further asserts he has no violent charges, has not been in any trouble in prison, has learned to

   obey the law, and that he will not be in trouble again [Id. at pg. 1-2]. Finally, he states his partner,

   Celestia Black, has diabetes and needs help taking care of their four grandchildren [Id. at pg. 2].

   In her letter, Celestia Black echoes Hall’s concerns regarding his health issues and asserts he would

   be safer at home [Doc. 271, pg. 1-2].

          The Application Notes to U.S.S.G. § 1B1.13 provide guidance as to what reasons may be

   “extraordinary and compelling.” Application Note 1(A) provides that a defendant’s terminal

   medical condition may constitute an extraordinary and compelling reason, and a defendant’s

   medical condition may otherwise constitute an extraordinary and compelling reason if he is

   “(I) suffering from a serious physical or medical condition; (II) suffering from a serious functional

   or cognitive impairment; or (III) experiencing deteriorating physical or mental health because of

   the aging process.” U.S.S.G. § 1B1.13.

           Hall states he has contracted spinal meningitis twice and that he has chronic obstructive

   pulmonary disease (COPD), high blood pressure, diabetes, obesity, and neuropathy [Doc. 269,



                                                      5

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 5 of 8 PageID #: 3122
   pg. 1]. However, of these conditions, Hall’s medical records only confirm he has Type 2 diabetes

   mellitus and hypertension [see Doc. 277]. Of these two conditions, the Centers for Disease Control

   and Prevention (CDC) recognizes that only Hall’s diabetes renders him at an “increased risk for

   severe illness from COVID-19.”3 The United States concedes that “Hall has thus shown an

   extraordinary and compelling reason for release” [Doc. 273, pg. 10]. However, the Court’s

   analysis of the remaining factors precludes Hall’s immediate release. Further, while Hall might

   be at an increased risk from severe illness should he contract COVID-19, he has not established

   that he is in danger of contracting the virus. FCI Ashland, where Hall is imprisoned, has had five

   or fewer inmates who have tested positive for COVID-19, two inmates who have recovered from

   COVID-19, and one staff member who has recovered from COVID-19.4

          Application Note 1(C) provides that the following family circumstances may constitute an

   extraordinary and compelling reason: “(i) The death or incapacitation of the caregiver of the

   defendant’s minor child or minor children. (ii) The incapacitation of the defendant’s spouse or

   registered partner when the defendant would be the only available caregiver for the spouse or

   registered partner.” U.S.S.G. § 1B1.13. While the Court is sympathetic to Hall’s partner’s

   diabetes diagnosis and her role in caring for their four grandchildren, these circumstances do not

   fall into either of these categories and therefore do not constitute an extraordinary and compelling

   reason for Hall’s immediate release. Finally, Application Note 3 provides that “[p]ursuant to 28

   U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and compelling




   3
       People at Increased Risk: People with Certain Medical Conditions, CDC,
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
   conditions.html (last visited Aug. 27, 2020).
   4
     The BOP’s website reports two different numbers for FCI Ashland inmates who have tested
   positive    for    COVID-19.            COVID-19     Cases,    Fed. Bureau    of    Prisons,
   https://www.bop.gov/coronavirus/ (last visited Aug. 27, 2020).
                                                    6

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 6 of 8 PageID #: 3123
   reason for purposes of this policy statement.” U.S.S.G. § 1B1.13. The Court certainly appreciates

   Hall’s statements that he has learned to obey the law and that he will not be in trouble again, and

   the Court has considered his post-conviction conduct in making this decision, but his alleged

   rehabilitation does not constitute an extraordinary and compelling reason for his immediate

   release.

   C.     Whether Hall is a Danger to the Safety of Any Other Person or to the Community

          The Court also must address whether Hall is a danger to the safety of any other person or

   to the community, as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13. Section 3142(g)

   instructs the Court to consider the following factors, in relevant part:

          (1) the nature and circumstances of the offense charged, including whether the
              offense . . . involve[d] . . . a controlled substance [or] firearm . . .;
          (2) the weight of the evidence against the person;
          (3) the history and characteristics of the person, including—
                      (A) the person’s character, physical and mental condition, family ties,
                           employment, financial resources, length of residence in the
                           community, community ties, past conduct, history relating to drug
                           or alcohol abuse, criminal history, and record concerning
                           appearance at court proceedings; and
                      (B) whether, at the time of the current offense or arrest, the person was
                           on probation . . . ; and
          (4) the nature and seriousness of the danger to any person or the community that
              would be posed by the person’s release. . . .

   18 U.S.C. § 3142(g).

          Hall’s offense involved both a controlled substance and firearms. In fact, Hall received a

   two-level enhancement for maintaining “a premises for the purpose of manufacturing or

   distributing a controlled substance” pursuant to U.S.S.G. § 2D1.1(b)(12) and a separate two-level

   enhancement for possessing a dangerous weapon pursuant to U.S.S.G. § 2D1.1(b)(1) [Doc. 178,

   ¶¶ 25-26; Doc. 250, pg. 55-59]. Further, Hall committed some of these criminal acts while on

   probation [see Doc. 178, ¶¶ 43-45]. In addition, Hall’s close friend died from an overdose, and



                                                     7

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 7 of 8 PageID #: 3124
   Hall himself almost died from an overdose, yet Hall continued to engage in the distribution of

   methamphetamine [see id. at ¶¶ 8-19]. Considering these factors, the Court finds Hall has not

   established he would not be a danger if released.

   D.     Whether a Reduction is Consistent with the Policy Statement

          While Hall has arguably shown an extraordinary and compelling reason for his release due

   to his Type 2 diabetes in light of the current COVID-19 pandemic, Hall has not shown that the

   § 3553(a) factors warrant a reduction in his sentence or that he would not be a danger to the public

   if released. Therefore, a reduction in his sentence would be inconsistent with U.S.S.G. § 1B1.13.

   IV.    CONCLUSION

          While the Court is sympathetic to Hall’s concerns, he is not entitled to immediate release

   under § 3582(c)(1)(A). Therefore, his motion [Doc. 269] is DENIED.

          SO ORDERED:




                                                 s/ Clifton L. Corker
                                                 United States District Judge




                                                    8

Case 2:18-cr-00179-DCLC-CRW Document 280 Filed 08/27/20 Page 8 of 8 PageID #: 3125
